Order entered August 13, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01046-CV

                       IN RE EDUARDO TORRES-MEDINA, Relator

                  Original Proceeding from the 401st Judicial District Court
                                    Collin County, Texas
                            Trial Court Cause No. 401-54782-2012

                                            ORDER
       Before the Court is relator’s petition for writ of mandamus. The Court requests that real

party in interest and respondent file their responses, if any, on or before August 25, 2014.


                                                       /s/   DAVID EVANS
                                                             JUSTICE